r

I
Case 7:18-cr-00736-NSR Document 118 Filed 06/17/20 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA,
-against-
No. 18 CR 736-04 (NSR)
FELIPE BARAJAS,
ORDER
Defendant.

 

NELSON S. ROMAN, United States District Judge:

On May 22, 2020, Defendant Felipe Barajas (“Defendant”), who is currently housed at the Grady
County Law Enforcement Center, 215 N. 3rd Street, Chickasha, Oklahoma (“Grady County Jail”), filed
a motion to modify his sentence pursuant to 18 U.S.C. § 3582(c)(1)(A). (ECF No. 111.) Defendant cites
concems related to his risk of complications as a result of the Coronavirus Disease of 2019 (““COVID-
19”), which Defendant believes he has contracted, as well as Grady County Jail’s inability to provide
him adequate medical attention. (Jd) The Court conducted a telephonic hearing on June 17, 2020,
during which it learned that the parties had been unable to obtain Defendant’s medical records from
either Grady County Jail or Orange County Correctional Facility (Defendant’s prior place of
incarceration). Following the hearing, the Court received medical records from Grady County Jail, but
it has yet to receive records from Orange County Correctional Facility.

Given the urgency of Defendant’s motion, the necessity of Defendant’s medical records for
resolving his motion, and the fact that Defendant has otherwise consented to the release of his medical
records to the Court, it is hereby ORDERED that the Bureau of Prisons, on behalf of Orange County
Correctional Facility, produce to the Court on or before Monday, June 22, 2020:

1) Defendant’s complete medical records from the time he entered the custody of the Bureau of

Prisons to the present, and

 

 

 

 

USDC SDNy

DOCUMENT
ELECTRONICALLY FILED
DOC #:

DATE FILED: i la [2526

 

 

 

 

 
EE
Case 7:18-cr-00736-NSR Document 118 Filed 06/17/20 Page 2 of 2

2) any documents or other records relating to the Bureau of Prisons’ designation of Defendant as

“high-risk” regarding the ongoing COVID-19 pandemic.

The Court has also been informed by Defendant’s counsel that Defendant has presented
symptoms of COVID-19, including fever, headache, body aches, chills, difficulty breathing, a dry cough,
and the loss of smell and taste. However, both Defendant’s counsel and the Government have
represented that, although Grady County Jail has the capability to administer COVID-19 tests, Defendant
to date has not been tested. Because the determination of whether Defendant has contracted COVID-19
is necessary for the resolution of his pending motion, as well as the fact that he is currently sharing a
dormitory with 29 other inmates, it is FURTHER ORDERED that Grady County Jail immediately
administer a COVID-19 test to Defendant and produce the results of such test to the Court on or before
Monday, June 22, 2020, or as soon as practically possible.

Defendant’s medical records and COVID-19 test results shall be produced to the Court
electronically at RomanNYSDChambers@nysd.uscourts.gov. The Court directs the Government to

serve a copy of this order to Grady County Jail and the Bureau of Prisons.

a

Dated: June 17, 2020 SO ORDERED. >
White Plains, New York a en oe

oT > —
y 2 ¥ Oy aa
. ; =
Powe ~

“NELSON S. ROMAN
United States District Judge
